DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 27 recites the term “at least about”.  “At least” is a term that sets a closed-end to the lower value of a range and leaves the upper values open.  For example, “at least 1.8 x 1011 vg” means that the concentration does not go below 1.8 x 1011 vg but can be greater than 1.8 x 1011 vg.  “About” means that the range of values are not limited to the exact cited value, but it is narrow being some values below and above the cited value are encompassed by the term “about”.  For example,  “about 1.8 x 1011 vg” may be interpreted to include a range such as 1.5 x 1011 vg to 2.0 x 1011 vg depending upon the teachings in the specification.  However, combining “at least” with “about” as claimed renders the claimed range indefinite in the instant claim because the “at least portion is stating that the lower value of the range does not go below 1.8 x 1011 vg but the “about” portion is contradicting the term “at least” because it is stating that the lower value of the range can go below 1.8 x 1011 vg.  As such, the range is indefinite because it is not apparent if the lower limit of the claimed range is 1.8 x 1011 vg or lower than 1.8 x 1011 vg.
Claims 28-42 depend upon claim 27 and therefore also recite the above indefinite range.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 27-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 and 22 of U.S. Patent No. 10,898,585. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant and patent claims have overlapping, non-mutually exclusive subject matter.
Regarding claims 27 and 28, patent claim 1 discloses a method of treating AADC deficiency in a pediatric subject, comprising the steps of: (a) providing a pharmaceutical formulation comprising an rAAV2-hAADC vector comprising (i) a WT AAV2 capsid, and (ii) a recombinant DNA DOC gene insert comprising a nucleic acid sequence encoding hAADC; and (b) stereotactically delivering the pharmaceutical formulation to at least one target site in the brain of the subject in a dose of an amount at least 2.4×10.sup.11 vg; wherein delivering the pharmaceutical formulation to the brain is by frameless stereotaxy and the pharmaceutical formulation further comprises empty AAV2 capsids at a percentage from at least about 50% cp/cp up to about 90% cp/cp.  Instant claims 27 and 28 differ form the patent claim in that it recites a lower viral concentration in the vector dose.  However, at the time of the patent claim means of optimizing concentrations in viral vector dosing was well established in the prior art and thus an obvious variant of the patent claim.  As such, instant claims 27 and 28 are obvious variants of patent claim 1.
Regarding claim 29, patent claim 22 discloses identical limitations to instant claim 29.
Regarding claim 30, patent claim 11 teaches the claims in a similar manner as patent claim 1.  It also additionally teaches that the patient is less than 3 years.  Therefore, instant claim 30 is an obvious variant of patent claim 11.
Regarding claim 31, patent claim 12 teaches the claims in a similar manner as patent claim 1.  It also additionally teaches that the patient is less than 3 years.  Therefore, instant claim 31 is an obvious variant of patent claim 12.
Regarding claim 32 patent claims 1, 11, and 12 teach the limitations as discussed above.  These patent claims do not specify that the patient is a human patient.  However, an artisan of ordinary skill would see that the AADC gene variant to be delivered is a human form and the method of patent claims 11 and 12 recite above or below the critical age of three as a pediatric age which is also relevant to the human have the claimed deficiency.  As such, implicitly an artisan would understand that one of the desired patients for this method is a human patient as claimed in the instant claim.
Regarding claim 33, patent claim 6 discloses identical claim limitations.
Regarding claim 34, patent claim 5 discloses identical claim limitations.
Regarding claim 35, patent claim 2 discloses identical claim limitations.
Regarding claims 36 and 37, patent claims 1, 11, and 12 disclose the stereotaxy limitations.
Regarding claim 38, patent claim 3 discloses identical claim limitations.
Regarding claim 39, patent claim 4 discloses identical claim limitations.
Regarding claim 40-42, patent claims 7-9 disclose identical claim limitations.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 27-42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treating AACD deficiency in a pediatric subject comprising providing a pharmaceutical formulation comprising an rAAV2-hAADC vector comprising (i) a wild-type AAV2 capsid, and (ii) a recombinant DNA dopa decarboxylase (DDC) gene insert comprising a nucleic acid encoding hAADC, and delivering the pharmaceutical composition to at least one target site in the brain in the subject in a dose of an amount of about 1.8 x 1011 vg, wherein the pharmaceutical formulation is delivered by sterotaxy and wherein the pharmaceutical formulation further comprise empty AAV2 capsids at a percentage from about 50 to 90% cp/cp, does not reasonably provide enablement for a method of treating AACD deficiency as claimed without the use of stereotaxic vector delivery.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
While determining whether a specification is enabling, one considers whether the claimed invention provides sufficient guidance to make and use the claimed invention, if not, whether an artisan would require undue experimentation to make and use the claimed invention and whether working examples have been provided.  When determining whether a specification meets the enablement requirements, some of the factors that need to be analyzed are: the breadth of the claims, the nature of the invention, the state of the prior art, the level of one of ordinary skill, the level of predictability in the art, the amount of direction provided by the inventor, the existence of working examples, and whether the quantity of any necessary experimentation to make and use the invention based on the content of the disclosure is “undue”. 
Nature of Invention: An AADC gene therapy.
Breadth of the claims:  The claims are fairly narrow in scope with narrowly delivered vector dosage and formation.  The claimed gene therapy recites delivery to target sites in the brain, but does not recite a specific means of delivery.  As such, the means of vector delivery to the target brain site is by any means.
Specification Guidance:  The specification, while contemplating AAV2 vector delivery by any means, solely provides specific guidance to a method using sterotaxy to precisely deliver the vector to the Putnam in the brain.  The specification fails to provide specific guidance to any other deliver means at the breadth of the claims embrace.
State of the Art:  Sebastian (Sebastian et al. Molecular Therapy – Methods & Clinical Development 3:14049. Pp. 1-10, 2014) reports, “A recent gene replacement clinical trial explored putaminal delivery of recombinant adeno-associated virus serotype 2 vector encoding human AADC (AAV2-hAADC) in AADC-deficient children. Unfortunately, patients presented only modest amelioration of motor symptoms, which authors acknowledged could be due to insufficient transduction of putamen. We hypothesize that, with the development of a highly accurate MRI-guided cannula placement technology, a more effective approach might be to target the affected mid-brain neurons directly. Transduction of AADC-deficient dopaminergic neurons in the substantia nigra and ventral tegmental area with locally infused AAV2-hAADC would be expected to lead to restoration of normal dopamine levels in affected children. The objective of this study was to assess the long-term safety and tolerability of bilateral AAV2-hAADC MRI-guided pressurized infusion into the mid-brain of nonhuman primates. Animals received either vehicle, low or high AAV2-hAADC vector dose and were euthanized 1, 3, or 9 months after surgery. Our data indicate that effective mid-brain transduction was achieved without untoward effects.”  See abstract.  As such Sebastian teaches that without stereotaxic delivery the target brain site are not predictably transfected and the patient is not predictably treated.  
Thus the breadth of the claims that encompass any means of delivering the AAV vector to the target brain sites to treat AADC in a patient lack enabled.  The specification solely provides specific guidance to stereotaxic deliver to the brain and the prior art teach that other means of delivery do not predictably transduce the target brain sites and treat AADC.  
Therefore at the time of filing the skilled artisan would need to perform an undue amount of experimentation without a predictable degree of success to implement the invention as claimed.

Examiner’s Comment
	The claims appear to be free of the art.  The closest prior art is Hwa (US2012/0220648) in view of McInerney and Roberts (Mt. Sinai K Med 2000 Sept; 67(4):300-310, abstract provided). Hwa teaches a method of treating AADC deficiency in a pediatric subject comprising: (a) providing a pharmaceutical formulation comprising an rAAV2-hAADC vector comprising (i) WT AAV2 capsid, and (ii) a recombinant DNA DDC gene insert comprising a nucleic acid sequence encoding hAADC; and (b) stereotactically delivering the pharmaceutical formulation to at least one target site in the brain of the subject in a dose of an amount at least 2.4 x 1011 vg.  Hwa does not teach that the formulation is delivered by frameless stereotaxy.  However, McInerney and Roberts teaches that frameless sterotaxy for delivering pharmaceuticals to a site in the brain was established in the prior art and was advantageous over non-frameless sterotaxy.  As such, these limitations are an obvious variant of the claims.  The instant claims now further require, “the pharmaceutical formulation further comprises empty AAV2 capsids at a percentage from at least about 50% cp/cp to about 90% cp/cp”.  Applicant suggests in their remarks that the inclusion of the empty AAV2 capsids would not have been obvious because the art teaches away from doing so.  Examiner’s search provided the art of Samaranch et al. Gene Therapy 23:393-398.  In particular, Samaranch et al reports, “We found that AAV2, highly neurotropic in the central nervous system, is very persistent in transduced thalamus. Moreover, immunizing NHPs subcutaneously with AAV2 empty capsid after a primary infusion of AAV2-human aromatic L-amino acid decarboxylase (hAADC) into thalamus not only greatly inhibited transduction of the contralateral thalamus by a second infusion of AAV2-hAADC, but also triggered prominent B-cell and CD8+ T-cell infiltration into both primary and secondary infusion sites with concomitant neuronal damage that extended beyond the time when A20 antibody could detect intact AAV2, suggesting much more prolonged antigen presentation than suspected previously. The implications of these findings for repeated vector administration are discussed.”  See p. 393, column 2, last paragraph before the ‘Results and Discussion Section’.  Samaranch et al speaks directly to claimed invention that treats the same disease by gene therapy using a similar AAV2-hAADC construct and empty AAV2 and suggests it does not predictably result in brain transduction and treatment.  As such, the art teaches away from this additional limitation of including empty AAV2 capsids in an AADC gene therapy.  Sebastian as used in the enablement rejection above is also a close prior art.  However, it also does not use empty AAV2 vectors as claimed.


	No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIA STEPHENS NOBLE whose telephone number is (571)272-5545. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCIA S. NOBLE
Primary Examiner
Art Unit 1632



/MARCIA S NOBLE/Primary Examiner, Art Unit 1632